DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
 
Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive.   	Regarding claim 1 Applicant argues that it now requires the neurostimulation pattern is encoded as the at least one of the audio and the visual stimulus within the audiovisual presentation dependent on a characteristic brainwave pattern.  The examiner notes that this is taught by the combination previously presented.  Aguilar Domingo teaches applying neurostimulation which lead to transient demonstrable changes in perception or behavior (e.g. Paragraph [0006]).  Aguilar Domingo does not explicitly disclose the neurostimulation pattern synchronized with the sequence of target emotional states and being adapted to entrain a brainwave pattern in the subject with the determined neurostimulation pattern to the subject subliminally encoded within an audiovisual content of the media.  Monroe (e.g. abstract) teaches transferring of states of consciousness from one human being to another through the imposition of one individual's EEG, superimposed on desired stereo signals, on another individual, by inducement of a binaural beat phenomenon.  Therefore, it would have been obvious to modify Aguilar Domingo with Monroe to have an individual’s EEG as the selected In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner notes that Aguilar Dominguez is cited as teaching the requirements of claim 10.  Paragraphs [0084] and [0085] teach that the EEG electrodes provides feedback to the data processing unit.  The examiner notes Aguilar Domingo does not explicitly disclose the neurostimulation pattern synchronized with the sequence of target emotional states and being adapted to entrain a brainwave pattern in the subject with the determined neurostimulation pattern to the subject encoded within an audiovisual content of the media as stated in the previous office actions. Monroe (e.g. abstract) teaches transferring of states of consciousness from one human being to another through the imposition of one individual's EEG, .
 	Applicant argues that subliminal encoding does to appear to be taught or suggested in the references. The examiner respectfully disagrees as noted this is taught by Pal et al Paragraphs [0092] [0093], and [0175] and Monroe abstract, Column 2 lines 25-30 and Column 3 lines 3-9.  The examiner notes that Column 6 lines 7-13 of Monroe teaches that the 4 Hz or 5 Hz binaural beat would be too low in frequency to hear. The examiner notes that Merriam-Webster defines subliminal as “inadequate to produce a sensation or a perception” or “existing or functioning below the threshold of consciousness”. Since the frequency is below the threshold of consciousness, its influence would therefore be subliminal.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5-8, 10-12, 17, 18, 20, 22, 23, 25-27, 30-33, and 35, 36, 38-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aguilar Domingo (US Publication 2015/0105837) in view of Pal et al (US Publication 2016/0346545) and Monroe (US Patent 5,213,562).
Referring to Claims 1, 8, 11, 17, 23, 26, 30, 31, and 38-41, Aguilar Domingo teaches a system/method/nontransitory computer readable medium comprising instructions of enhancing emotional response to a media presentation by neurostimulation of a subject concurrent with being presented with the media presentation, comprising: a first memory defining a sequence of target emotional states associated with respective portions of the media presentation, determine characteristic brainwave pattern from recorded brainwaves of at least one donor while in the respective target emotional state (e.g. Paragraphs [0036], [0048], [0067], [0071], [0074-0084] and claims 11, 15-18 disclose measuring EEG activity in reaction to stimuli generated and matching EEG patterns with cognitive process using a database of patterns extracted); at least one automated processor configured for generating a neurostimulation pattern corresponding to the determined characteristic brainwave pattern (e.g. Paragraphs [0006], [0074-0094] disclose using the database to generate an output to the brain stimulation unit 114); presenting the neurostimulation pattern to the subject encoded 
	Monroe teaches that it is known to use repetitive subliminal stimulation (e.g. Column 2 lines 25-30 and Column 6 lines 7-13 to effect entrainment and transferring of states (mental, emotional and physical) (The examiner notes that Column 6 lines 7-13 of Monroe teaches that the 4 Hz or 5 Hz binaural beat would be too low in frequency to hear. The examiner notes that Merriam-Webster defines subliminal as “inadequate to produce a sensation or a perception” or “existing or functioning below the threshold of consciousness”. Since the frequency is below the threshold of consciousness, its influence would therefore be subliminal) from one human being to another through the imposition of one individual's EEG, superimposed on desired stereo signals, on another individual, by inducement of a binaural beat phenomenon as set forth in abstract and Column 3 lines 3-9 to provide replication of desired consciousness to enhance environments (e.g. abstract and Column 2, lines 63-64).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system/method as taught by Aguilar Domingo, with effecting entrainment and transferring of states (mental, emotional and physical) from one human being to another through the imposition of one individual's EEG, subliminally superimposed on desired stereo 

Referring to Claims 2 and 18, Aguilar Domingo in view of Pal et al and Monroe teaches the claimed invention, except wherein: the target emotional state associated with the respective portions of the media presentation comprises a series of emotional states synchronized with activity or objects depicted in the media presentation; the sequence of target emotional states comprises retrieving a plurality of sets of information corresponding to the series of emotional states; the neurostimulation pattern comprises defining a series of temporally synchronized neurostimulation patterns based on the plurality of sets of information. 	Pal et al teaches that it is known to use a neuromodulation method and system for inducing an emotional state in a subject using light, sound, including isotonic and binaural signals, and TMS (transcranial magnetic stimulation) to increase the subjects emotional response to an audiovisual presentation by embedding the appropriate neurostimulation patterns in the presentation; presenting the neurostimulation pattern to the subject encoded within an audiovisual content of the media, as set forth in Paragraphs [0092], [0093], [0101], [0104], [0108], [0109], [0116], [0122] and [0175] to provide new and subjectively enjoyable experiences by concurrently stimulating the brain via direct neuromodulation as well as one or 

Referring to Claim 5, 6 and 20, Aguilar Domingo in view of Pal et al and Monroe teaches the claimed invention, wherein the neurostimulation pattern is derived from recorded neural correlates (brain waves) of mental states of a plurality of donors being in the respective target emotional state, and the neurostimulation pattern is derived from a consensus of brainwave patterns of the plurality of different donors (e.g. Paragraph [0036]).

Referring to Claims 7 and 22, Aguilar Domingo in view of Pal et al and Monroe teaches the claimed invention, wherein for each target emotional state, a plurality of different neurostimulation patterns are defined, each respective different neurostimulation pattern record being derived from a distinct subpopulation of the plurality of different donors, further 

Referring to Claims 10 and 25, Aguilar Domingo in view of Pal et al and Monroe teaches the claimed invention, further comprising receiving automatically-generated concurrent feedback on a brainwave state of the subject while being presented with the audiovisual media presentation, wherein the neurostimulation pattern is defined by at least one automated processor further based on the concurrent feedback (e.g. Paragraphs [0048-0050], [0066] and [0084-0085]).

Referring to Claims 12, 27 and 32, Aguilar Domingo in view of Pal et al and Monroe teaches the claimed invention, except wherein the media presentation comprises a virtual reality/presentation a computer game, and the neurostimulation pattern is encoded within an audiovisual output of the game. 	Pal et al teaches that it is known to use a neuromodulation method and system for inducing an emotional state in a subject using light, sound, including isotonic and binaural signals, and TMS (transcranial magnetic stimulation) to increase the subjects emotional response to an audiovisual presentation by embedding the appropriate neurostimulation patterns in the presentation; presenting the neurostimulation pattern to the subject encoded within an audiovisual content of the media, such as virtual reality (e.g. game) as set forth in Paragraphs [0092], [0093], [0101], [0104], [0108], [0109], [0116], [0122] and [0175] to provide 
Referring to Claim 33, Aguilar Domingo in view of Pal et al and Monroe teaches the method of claim 31, wherein the brainwave pattern is obtained by: recording brainwaves of at least one donor in an emotional state; extracting at least one of a temporal and a spatial pattern from the recorded brainwaves; converting said at least one of a temporal and a spatial pattern into a neurostimulation pattern (e.g. Paragraphs [0024-0032] and claim 11).

Referring to Claim 35, Aguilar Domingo in view of Pal et al and Monroe teaches the method of claim 33, wherein the recording is performed using one of an electroencephalogram and magnetoencephalogram (e.g. Paragraphs [0024-0032] and claim 11).

Referring to Claim 36, Aguilar Domingo in view of Pal et al and Monroe teaches the method of claim 33, wherein the extracting comprises at least one of filtering for noise, performing time-frequency analysis, and performing a statistical analysis (e.g. Paragraphs [0069-0070]).

Referring to Claim 42, Aguilar Domingo in view of Pal et al and Monroe teaches the method of claim 31, further comprising a subject-specific normalization of the stimulus for the subject, and normalizing the stimulus modulated with the appropriate characteristic brainwave pattern selectively dependent on the subject-specific normalization (e.g. Paragraph [0036]).
Claims 4, 19, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aguilar Domingo (US Publication 2015/0105837) in view of Pal et al (US Publication 2016/0346545) and Monroe (US Patent 5,213,562) as applied above, and further in view of Ritchy et al (US Publication 2017/0061034).
Referring to Claims 4, 19 and 34, Aguilar Domingo in view of Pal et al teaches the claimed invention, except wherein the target emotional state is stored in a relational database, having a first table of respective emotional states, and a second table of information relating to neural correlates of the respective emotional states, the first table and the second table being linked together and searchable based on respective emotional state.
 	Ritchey et al teaches that it is known to use information stored in a relational database, having a first table of respective emotional states, and a second table of information relating to .
Claims 15, 16, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Aguilar Domingo (US Publication 2015/0105837) in view of Pal et al (US Publication 2016/0346545) and Monroe (US Patent 5,213,562) as applied above, and further in view of Menon et al (US Publication 2018/0078164).
Referring to Claims 15 and 29, Aguilar Domingo in view of Pal et al and Monroe teaches the claimed invention, except wherein the concurrent feedback comprises an electroencephalographic signal processed by a single instruction, multiple data type processor.


Referring to Claim 16, Aguilar Domingo in view of Pal et al, Monroe and Menon et al teaches the claimed invention, wherein the media presentation is a game, and the neurostimulation pattern is encoded within an audiovisual output of the game (e.g. Pal et al Paragraph [0122]).
Claims 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Aguilar Domingo (US Publication 2015/0105837) in view of Pal et al (US Publication 2016/0346545) and Monroe (US Patent 5,213,562) as applied above, and further in view of Berman et al (US Publication 2016/0235983).
Referring to Claims 43-45, Aguilar Domingo in view of Pal et al and Monroe teaches the method of claim 42, except wherein the normalization is dependent on anatomical features of the subject; a gender of the subject; or a handedness of the subject.
 	Berman et al teaches that it is known to use normalization based on gender (anatomical differences) and handedness as set forth in Paragraph [0063] to provide reduce inconsistencies based on the characteristics of the particular reference group.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Aguilar Domingo, with use normalization based on gender (anatomical differences) and handedness as taught by Berman et al, since such a modification would provide the predictable results of reduce inconsistencies based on the characteristics of the particular reference group.
Claims 46, 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Aguilar Domingo (US Publication 2015/0105837) in view of Pal et al (US Publication 2016/0346545) and Monroe (US Patent 5,213,562) as applied above, and further in view of Zuckerman-Stark et al (US Publication 2013/0310660).

Referring to Claims 46, 48 and 49, Aguilar Domingo in view of Pal et al and Monroe teaches the claimed method, except wherein the characteristic brainwave pattern is determined by solution of an eigen-equation/ employing a Laplacian Eigenmap for reducing dimensionality of brainwave patterns.  	Zuckerman-Stark et al teaches that it is known to use an eigen-equation (Laplacian .
Claims 46, 47 and 49 is rejected under 35 U.S.C. 103 as being unpatentable over Aguilar Domingo (US Publication 2015/0105837) in view of Pal et al (US Publication 2016/0346545) and Monroe (US Patent 5,213,562) as applied above, and further in view of Agarwal et al (US Publication 2017/0367607).
Referring to Claims 46, 47 and 49, Aguilar Domingo in view of Pal et al and Monroe teaches the claimed method, except further comprising determining a correlation matrix for each of the characteristic brainwave patterns.
 	Agarwal et al teaches that it is known to use determining a correlation matrix through eigen-equation as set forth in Paragraph [0018] to provide improved brain function characterization.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Aguilar Domingo, with determining a correlation matrix through eigen-equation as taught by Agarwal 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983. The examiner can normally be reached Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792